Citation Nr: 0017184	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  99-00 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Whether it was appropriate to reduce the rating for the 
veteran's post-traumatic stress disorder (PTSD) from 100 
percent to 0 percent, effective October 1, 1994.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran had active military service from January 1969 to 
November 1971, and from March 1975 to May 1975.

In February 1992, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, granted the 
veteran's claim for service connection for PTSD and assigned 
a 100 percent rating effective from January 10, 1991.

In March 1994, after the veteran failed to report for a VA 
psychiatric examination, the RO proposed a reduction in the 
rating from 100 percent to 0 percent.  The RO notified the 
veteran of this proposal in April 1994.  The RO subsequently 
rescheduled him for another VA psychiatric examination, to be 
held in June 1994, but he again failed to report.  In 
September 1994, the RO implemented the reduction, effective 
from October 1, 1994.  The veteran appealed the decision.

In November 1998, during the pendency of the appeal, the RO 
increased the rating for PTSD from 0 percent to 10 percent, 
effective from October 8, 1998, when the veteran underwent 
a VA psychiatric examination.  He since has appealed to the 
Board, alleging that the RO should have reinstated the 100 
percent rating for PTSD instead of increasing the rating to 
only 10 percent.  He also continued his argument that the 
earlier reduction was not proper.  

Given the decision below by which the Board concludes that 
the September 1994 reduction was not proper, subsequently 
developed issues of entitlement to a rating greater than 10 
percent and entitlement to an earlier effective date for the 
award of the 10 percent rating are moot, and consequently 
need no further discussion.  In other words, the effect of 
the Board's decision is to restore the 100 percent rating as 
though the reduction never occurred.



FINDINGS OF FACT

1.  In February 1992, the RO granted service connection for 
PTSD and assigned an initial rating of 100 percent, effective 
from January 10, 1991.

2.  The RO scheduled the veteran to undergo a VA psychiatric 
evaluation in March 1994 to assess the severity of his PTSD; 
he did not report for that examination.

3.  Later in March 1994, the RO proposed to reduce the rating 
for the veteran's PTSD from 100 to 0 percent; the RO notified 
him of this in an April 1994 letter.

4.  The RO learned in May 1994 that the veteran had been 
unable to report for the psychiatric examination because he 
was involuntarily confined in prison pending a trial on 
felony charges of manslaughter.

5.  After posting a bond and being temporarily released from 
prison later in May 1994, the RO rescheduled the veteran's 
psychiatric evaluation for June 1994, but he did not report 
for that examination either.

6.  Later in June 1994, the RO learned the veteran had been 
unable to report for his make-up VA psychiatric evaluation 
because he had been convicted of the felony manslaughter 
charges, incarcerated, and sentenced to 18 years in prison.

7.  In September 1994, the RO reduced the rating for the 
veteran's PTSD from 100 to 0 percent, effective October 1, 
1994; this was done because he did not report for his VA 
psychiatric evaluation.

8.  The RO did not attempt to make alternative arrangements 
to have the veteran examined while incarcerated, possibly at 
the prison by a fee-basis physician or by a psychiatrist 
employed by VA.


9.  In reducing the veteran's rating, consideration was not 
given to 38 C.F.R. § 3.343.


CONCLUSION OF LAW

The reduction of a 100 percent rating to 0 percent was not 
proper.  38 U.S.C.A. §§ 5112(b)(6) (West 1991); 38 C.F.R. 
§§ 3.105, 3.343, 4.1, 4.2, 4.132, Diagnostic Code 9411 
(1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The RO granted service connection for PTSD in February 1992 
and assigned an initial 100 percent rating effective from 
January 10, 1991.  The RO assigned that rating, in part, 
because the results of a contemporaneous VA psychiatric 
examination and records of treatment from both VA and non-VA 
hospitals confirmed that his PTSD was severe to totally 
disabling.  See 38 C.F.R. § 4.132, Code 9411 (1991).  

The RO subsequently scheduled the veteran for another VA 
psychiatric examination in March 1994 to determine whether 
his PTSD had improved, remained the same, or had grown worse.  
The veteran did not report for that evaluation and, as a 
consequence, the RO proposed to reduce the rating for his 
PTSD from 100 to 0 percent.  This was done later in March 
1994.  The RO apprised the veteran of this proposal in an 
April 1994 letter, and also noted that he could contest the 
reduction by submitting additional medical or other evidence 
showing that such action was not warranted.  The RO later 
learned, in May 1994, that he had been unable to report for 
the scheduled evaluation because he had been involuntarily 
confined in 

the mental hospital of a prison, pending a trial on felony 
charges of manslaughter.  About two weeks later, the RO 
learned that he had been released from prison on a bond and 
therefore was ready to report for his psychiatric evaluation.  
Consequently, the RO scheduled him for a make-up examination 
in June 1994, but he again failed to report.  Later in June 
1994, the RO learned that he had not been able to report for 
the make-up examination because he had been convicted of the 
felony manslaughter charges and incarcerated for a very long 
jail term (reportedly an 18-year sentence).  The RO sent the 
veteran forms (VA Forms 21-4142) to permit the release of 
other confidential medical records, including those 
pertaining to his then-recent involuntary confinement at the 
mental hospital, which might be used in lieu of the VA 
psychiatric examination for determining whether his rating 
should be reduced.  In September 1994, after not receiving a 
response from the veteran, the RO reduced the rating for PTSD 
from 100 to 0 percent, effective October 1, 1994.  The RO 
apprised him of this in a September 1994 letter.  The RO also 
indicated that he could still have his examination if he 
indicated a willingness to report for it by completing and 
submitting another form (VA Form 21-4138).  

The veteran twice contacted the RO in November 1994 to 
explain the reason he could not report for his VA psychiatric 
evaluation.  He reiterated that he missed the examination 
because he was incarcerated at the Broad River Correctional 
Institute in Columbia, South Carolina, for a felony 
conviction, and he also submitted the form (VA Form 21-4142) 
to permit the release of medical records, although he did not 
list the specific name or address of the facility to be 
contacted.  He also said that he had been told that his 
rating was reduced due to his felony conviction, that he 
planned to get whatever treatment was offered while in 
prison, that he would resume receiving treatment from VA once 
released, and that he committed the felony as a result of the 
severity of his PTSD.  He listed his address in prison so 
that the RO could contact him if necessary.

In December 1994, the RO sent the veteran a letter notifying 
him that his rating was not reduced because of his felony 
conviction, but rather, because he had failed to report for a 
VA psychiatric examination.  The RO told him that it could 
not re-

evaluate his benefits or authorize the resumption of them in 
the absence of current medical evidence or a current VA 
psychiatric evaluation, and that, if he was receiving 
treatment for his PTSD while in prison, he should submit the 
medical evidence for consideration.  The RO sent the veteran 
another letter in January 1995, again indicating that current 
medical evidence was needed to re-evaluate the status of his 
benefits, and that he should complete the enclosed forms (VA 
Forms 21-4142) so the RO could obtain records of the 
treatment he had received at the Broad River Correctional 
Institute.  Later that month, he submitted the form (VA Form 
21-4142) to permit the release of the confidential medical 
records from that facility.  The RO also told him that he 
should advise the RO when he could be transported for an 
examination, so the arrangements (date and time, etc.) for an 
appointment could be finalized, and that he should allow 
several weeks to set up the examination.

The deputy warden at the prison contacted the RO in March 
1995 in response to the letter sent to the veteran concerning 
the necessity of scheduling him for a VA psychiatric 
examination.  The veteran also submitted another statement in 
March 1995, which the RO accepted as a notice of disagreement 
with the decision to reduce the rating for his PTSD.  

The Acting Director of the VA's Health Administration (VHA) 
Service sent the veteran a letter in March 1997 indicating 
that it had long been a policy of VA not to deny medical care 
and treatment to any veteran when VA facilities were 
available and the veteran was medically and legally eligible 
for such care.  However, provisions for the medical care 
needs of incarcerated veterans differed in that it ultimately 
was the responsibility of local correctional authorities, and 
that VA would assist whenever possible.  The acting director 
went on to note that, while VA could treat veterans who had 
been temporarily released by correctional authorities to VA, 
VA was unable to exercise custodial restraint or to guarantee 
a patient's return to the authorities after treatment was 
completed.  Therefore, even though VA could treat an 
incarcerated veteran, if the penal authorities assumed all 
custodial responsibility, such arrangements were not 
encouraged because VA had long taken 

the position that the presence of armed guards in VA medical 
centers (VAMCs) would be disruptive to the process by which 
quality medical care was delivered.  The acting director 
noted that, while VA policy directives did not absolutely 
prohibit treatment of all incarcerated veterans accompanied 
by guards, the directors of the VAMCs were responsible for 
their facilities and they might determine that barring 
treatment was necessary.  Lastly, the acting director 
indicated that, since the VAMC in Charleston, South Carolina, 
was the nearest VA facility to the veteran's address (in 
prison), a copy of his letter and the acting director's 
response had been forwarded to the director of that facility 
for a review of their particular policy in situations such as 
this so that a further response, in turn, could be provided 
to the veteran.  

Also of record are May 1987 and January 1996 letters 
discussing VA's policy of not always providing medical care 
and other services to incarcerated veterans-and, 
specifically, those being detained by the South Carolina 
Department of Corrections.  The letters indicate that care 
was only provided to eligible VA beneficiaries in certain 
limited circumstances:  1) when the inmate was authorized to 
travel freely with no constraints or guard; and 2) when the 
inmate required only transportation from an unarmed uniformed 
correctional officer.  The letters further indicate that, 
under no circumstances would an inmate who required either an 
armed or unarmed guard be transported to the VAMC.


II.  Legal Analysis

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability, 
will not be reduced in the absence of clear error, without 
examination showing material improvement in the condition.  
38 C.F.R. § 3.343 (1993).  Examination reports showing 
material improvement must be evaluated in conjunction will 
all the facts of record, and consideration must be given 
particularly to whether the veteran attained improvement 
under the ordinary conditions of life, i.e., while working or 
actively seeking work or whether the symptoms had been 
brought under control by prolonged rest, or generally by 
following a regimen which precluded work, and, if the latter, 
reduction from total disability ratings will not be 
considered pending reexamination after a period of employment 
(3 to 6 months).  Id.  

The RO, however, did not cite or consider these governing 
regulations.  As authority for the reduction, the RO cited 
38 C.F.R. § 3.327, requiring that veterans report for medical 
examinations that are necessary to determine the current 
severity of a disability.  See also 38 C.F.R. § 3.655 
indicating that, when a veteran fails to report for such an 
examination, a claim for increase shall be denied.  
Nevertheless, the veteran's case involved unusual 
circumstances.  Specifically, he was incarcerated on both 
occasions when VA examinations were scheduled, and, after 
learning of this, the RO did not attempt to make alternative 
arrangements to have him examined.  See Bolton v. Brown, 
8 Vet. App. 185 (1995); Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Although the RO lacked the authority to compel the 
warden of the Broad River Correctional Institute to directly 
release the veteran to the local VAMC to be examined, there 
was no indication that some other mutually feasible 
arrangement could not have been made, such as having a fee-
basis physician or a psychiatrist employed by VA conduct an 
examination at the prison.  Id.  

It also appears that the RO-either entirely or at least to a 
very significant extent-erroneously treated the appeal of 
the reduction as a simple claim for an increased rating, 
under the pretext that the veteran was alleging that his 
disability had grown worse, when, in actuality, he was merely 
disputing the notion that it had improved.  These are two 
entirely different theories of entitlement, with entirely 
different burdens of proof and different issues of relevance.

In Brown v. Brown, 5 Vet. App. 413, 421 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, when the issue was whether the RO was justified in 
reducing a rating for a service-connected disability, VA was 
required to establish, by a preponderance of the evidence 
that the rating reduction 

was warranted.  The Court indicated that, where, as here, the 
RO erroneously reversed the burden of proof, requiring that a 
preponderance of the evidence demonstrate that an increase in 
the rating was warranted, the remedy was to restore the prior 
rating, effective from the date of the reduction.

The Court affirmed its holding in a more recent decision, 
Kitchens v. Brown, 7 Vet. App. 320, 324-25 (1995), again 
noting that VA impermissibly had reduced the rating for a 
veteran's service-connected disability without observing the 
applicable laws and regulation (specifically, 38 C.F.R. 
§ 3.344), and, in so doing, erroneously relieved VA of the 
burden to establish, by a preponderance of the evidence, that 
the disability in fact had improved.  As a result, the Court 
indicated that the rating reduction was void ab initio and 
set it aside as "not in accordance with the law."  Kitchens 
at 325.  

As the facts and circumstances of those precedent cases are 
very similar to the case at hand, the rating for the 
veteran's PTSD is restored to the 100 percent level, 
effective from October 1, 1994, the date of the reduction.  
In other words, the reduction is void ab initio because of 
the failure to apply pertinent regulations.  However, this 
restoration is subject to other regulatory restrictions, such 
as those that govern the amount of compensation payable to an 
incarcerated veteran.  See 38 C.F.R. § 3.665.  

As noted earlier, because the Board is reinstating the 100 
percent rating for PTSD, effective from October 1, 1994, when 
it was reduced, the remaining issues concerning the veteran's 
entitlement to a higher rating and an earlier effective date 
have become moot.  



	(CONTINUED ON NEXT PAGE)



ORDER

Restoration of the 100 percent rating for PTSD is granted, 
effective from October 1, 1994, subject to the laws and 
regulations governing the payment of VA monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

